El Juez Presideote Sr. HerNÁNdez,
emitió la opinión del tribunal.
Por escritura pública otorgada en 15 de febrero del año 1892, Bamón y Osvaldo Báez constituyeron hipoteca a favor de Emilio Gómez y Martínez sobre finca urbana de la pro-piedad de aquéllos, para garantir cierto crédito a favor de Gómez y Martínez cuya hipoteca fue debidamente inscrita en el Begistro de la Propiedad de Mayagüez.
Por escritura posterior de Io. de septiembre de 1898, tam-bién inscrita en el mencionado registro, los citados Báez cons-tituyeron sobre la misma finca otra hipoteca a favor de Bosa Báez y Méndez, para garantir otro crédito por valor de $8,000, y comparecido en esa escritura Emilio Gómez y Martínez postergó a favor de Bosa Báez, su derecho de primer acree-dor hipotecario.
La Bosa Báez cedió su crédito a favor de Teresa Oamoín Báez por escritura de 19 de junio de 1893, y esa señora hizo igual cesión, a favor de Enrique Montes de Oca por escritura de 20 de julio de 1909, ambos documentos también inscritos en el registro.
Enrique Montes de Oca en 9 de agosto de 1909, entabló demanda ante la Corte de Distrito de Mayagüez contra Bamón y Osvaldo Báez para el cobro del crédito hipotecario que le había sido cedido por Bosa Báez, ajustándose al procedi-miento ordinario establecido por el Código de Enjuiciamiento Civil, y en ese procedimiento recayó sentencia en 30 de octu-bre del mismo año por la que los demandados fueron con-*709denaclos a pagar la suma reclamada, intereses y costas del pleito.
Expedida orden al márslial para la ejecución de la sen-tencia, fné subastada la finca hipotecada en 24 de diciembre de 1909, previa la publicación de edictos, y a la subasta con-currieron como Imitadores únicamente el demandante Enrique Montes de Oca y Miguel Salgado, de los cuales el primero ofreció $1,000 por dos terceras partes de la propiedad, y el segundo $500 por la otra tercera parte, habiendo sido adju-dicada la finca a dichos postores Montes y Salgado, en las partes proporcionales indicadas.
Los hechos expuestos fueron alegados por la representa-ción de Montes de Oca en moción que el 14 de agosto de 1915 presentó a la corte de Mayagüez con súplica de que se expi-diera mandamiento al registrador de la propiedad para que cancelara la inscripción de la hipoteca a que se refiere la escritura de 15 de febrero de 1892, según procedía, en cum-plimiento de la ley No. 31 de 1912, para enmendar el artículo 125 de la Ley Hipotecaria.
La Sucesión de Emilio Gómez se opuso a la cancelación solicitada, y la corte la declaró sin lugar en octubre 1 de 1915, por estimar que no era de aplicación al caso el artículo 125 de la Ley Hipotecaria, contra cuya orden interpuso Montes de Oca recurso de apelación para ante esta Corte Suprema.
Opinamos con la corte inferior que no es aplicable al caso el artículo 125 de la Ley Hipotecaria, cuya infracción invoca la parte apelante como fundamento del recurso. El artículo 125 de la Ley Hipotecaria, en su apartado 2°., reproducido literalmente en la Ley No. 31 de 1912, dice así:
“En los casos de que sobre una o varias fincas graviten créditos hipotecarios de varios acreedores y lleguen a venderse o adjudicarse para el pago al primer acreedor, en términos de que el valor de lo vendido o adjudicado o no iguale o no supere al crédito hipotecario que se realice, los créditos restantes se entenderán de hecho y de derecho cancelados, y se cancelarán en el registro, previa presentación del oportuno mandamiento judicial en que consten la venta o la adju-*710dicaeión y sus causas, con expresión del acto que constituya la sol-vencia del crédito preferido, todas las inscripciones posteriores de censos e hipotecas y las anotaciones de embargo becbas también con posterioridad, dejando libres de todo gravamen por estos conceptos la finca o fincas enajenadas o adjudicadas.”
Con arreglo a la ley y a la jurisprudencia hoy vig’entes, el cobro de un crédito hipotecario puede perseguirse por el procedimiento sumario de la Ley Hipotecaria y su Regla-mento, o con sujeción a los preceptos del Código de Enjui-ciamiento Civil, debiendo regularse en uno y otro caso pol-la ley aprobada en 9 de marzo de 1905, la vía de apremio o la venta de los bienes hipotecados. Jiménez et al. v. Brenes, 10 D. P. R. 128; Banco Territorial y Agrícola v. Erwin, Juez de Distrito, 10 D. P. R. 412; El Pueblo v. The Port América Co., 13 D. P. R. 128; Cintrón et al. v. El Banco Territorial y Agrícola, 15 D. P. R. 507.
Con relación al procedimiento sumario para el cobro de créditos hipotecarios establecido por el artículo 128 y siguien-tes de la Ley Hipotecaria y completado por el artículo 168 y siguientes del Reglamento para la'ejecución de dicha ley, ordena el artículo 171 del Reglamento en su último apartado, que cuando en las certificaciones del registro de la propie-dad consten los domicilios de las personas interesadas en las responsabilidades que se hubieran inscrito después del derecho del actor, el juez mandará a la vez, que el requeri-miento de pago al deudor, que se intente la notificación del auto de requerimiento a dichas personas interesadas en aque-llos domicilios si en ellos fueren habidos; y para el caso de que no tenga efecto la notificación expresada, previene el artículo 172 en su párrafo 2o. que los edictos señalando día, hora y sitio del remate servirán también para hacer saber la subasta a los acreedores que tengan inscritos o anotados sus derechos sobre los bienes con posterioridad al del eje-cutante, debiendo. expresarse al efecto los nombres de éstos interesados según resulten de la certificación del registro para que puedan concurrir a 'la subasta si les conviniere.
*711La Ley de Enjuiciamiento Civil que comenzó a regir en esta isla desde el día Io. de enero del año 1886, y qne en la parte relativa a ejecución de sentencias no fné derogada por la Orden General No. 118 de agosto 15, 1899, sino que estuvo vigente hasta que fué sustituida por el código actual en Io de julio de 1904, ordenaba en su artículo 1488 que cuando' de la certificación del registrador de la propiedad resulta-ban gravados los bienes embargados con segundas o poste-riores hipotecas no canceladas, debía hacerse saber a los acreedores que se hallaran en ese caso, el estado de la eje-cución para que intervinieran en el avalúo y subasta de los bienes si les conviniera, y contenía en sus artículos 1516 y 1517 preceptos análogos a los del artículo 125 de la Ley Hipo-tecaria que dejamos transcrito.
Tenemos, pues, que con sujeción a la antigua Ley de En-juiciamiento Civil y a la Ley Hipotecaria, los segundos y siguientes acreedores hipotecarios eran notificados del pro-cedimiento de apremio seguido para el cobro del crédito de un acreedor hipotecario preferente y esa notificación debe llevarse a cabo en el procedimiento sumarísimo actualmente vigente, según disponen los artículos 171 y 172 del Regla-mento para la ejecución de la Ley Hipotecaria. En virtud de tal notificación, los segundos y siguientes acreedores hipo-tecarios tienen conocimiento del procedimiento de ejecución y pueden intervenir en la subasta. Si no intervinieren, no pueden quejarse de sufrir agravio por la aplicación del ar-tículo 125 de la Ley Hipotecaria.
Si se sigue el procedimiento ordinario o común para el cobro de un crédito hipotecario, la ley de 9 de marzo de 1905 relativa a las sentencias y la manera de satisfacerlas, nada dispone con relación a los segundos y posteriores acreedores hipotecarios, pero su silencio no puede autorizar que sin haber tenido ellos noticia previa de la subasta, se dé cum-plimiento respecto de los mismos, al artículo 125 de la Ley Hipotecaria. Están interesados en la subasta por tener un derecho real sobre la finca que se va a enajenar, y convenir-*712les que se obtenga el mayor precio en la venta. La noticia previa es indispensable para que la cancelación se lleve a efecto mediante debido procedimiento de ley.
En apoyo de la anterior doctrina podemos citar nuestra decision en el caso de Canals Hermanos & Compañía, S. en C., v. Ortiz et al., 22 D. P. R. 74. En dicho caso se- solicitaba por la parte actora la venta de una finca hipotecada, con la cancelación en el registro de una segunda hipoteca, y como se alegara la excepción de indebida acumulación de partes por la razón de no serlo el segundo acreedor hipotecario, la corte dictó resolución en el sentido de que siendo una de las peticiones de la demanda la venta de la finca hipotecada, y pretendiéndose además la cancelación de ambas hipotecas en el registro de la propiedad, era un hecho claro que el segundo ■acreedor hipotecario era propia parte. Si hubiera podido ■decretarse la cancelación de la segunda hipoteca después de satisfacerse la piimera sin quedar residuo alguno, y para ello no hubiera sido necesario dar noticia alguna de la subasta al segundo acreedor hipotecario, indudablemente hubiera prosperado la excepción de indebida acumulación de partes.
En el caso expresado, tal como se formuló la demanda, era parte propia el segundo acreedor hipotecario, pero cuando la demanda se dirige únicamente contra el deudor, como en ■el presente caso, la notificación previa de la subasta al se-gundo y posteriores acreedores hipotecarios, es bastante para la cancelación de las hipotecas posteriores. Así interpreta-mos el artículo 125 de la Ley Hipotecaria, en armonía con los 152 y 171 del Beglamento, y damos aplicación al artículo 36 del Código de Enjuiciamiento Civil.
Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison firmó “conformé con la sentencia.”